        Case 2:14-cv-02111-JPO Document 289 Filed 04/27/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

THE ESTATE OF MARQUEZ SMART,                            )
by Randall Smart and Brenda Bryant                      )
as Administrators of the Estate of                      )
Marquez Smart,                                          )
                                                        )
                            Plaintiff,                  )
                                                        )
v.                                                      )      Case No. 14-2111-JPO
                                                        )
OFFICER AARON CHAFFEE,                                  )
in his individual capacity,                             )
                                                        )
                            Defendant.                  )

                                         ORDER

       This case is set No. 1 for jury trial in Wichita on August 16, 2021. The undersigned

U.S. Magistrate Judge, James P. O’Hara, conducted a status conference on April 27, 2021,

to discuss a draft juror questionnaire submitted by the parties (see ECF Nos. 286, 286-1).

The parties agreed on the overwhelming majority of questions, which the court highly

commends. As to the disputed portions of the draft questionnaire (ECF No. 286-1), the

court ruled as follows:

       Question 9.g: Defendant’s objection sustained. This question will be eliminated.

       Question 9.h: Defendant’s objection overruled.




                                            1
        Case 2:14-cv-02111-JPO Document 289 Filed 04/27/21 Page 2 of 2




       Question 9.j: Defendant’s objection sustained. The question will be revised to read,

“Police are likely to use the same amount of force when confronting a suspect, regardless

of the suspect’s race.”

       Question 9.k: Defendant’s objection sustained. This question will be eliminated.

       Question 34: Defendant’s objection sustained. This question will be eliminated.

       Question 36: Defendant’s objection overruled.

       To be clear, the court’s rulings recited herein do not foreclose a party from inquiring

about particular issues during voir dire (or, for that matter, foreclose a party from objecting

to a particular question during voir dire).

       The court will finalize the questionnaire and direct the Clerk’s Office to mail the

questionnaire to the venire.

       SO ORDERED.

       Dated April 27, 2021, at Kansas City, Kansas.

                                                    s/ James P. O=Hara
                                                   James P. O=Hara
                                                   U.S. Magistrate Judge




                                              2
